Name: 2004/331/EC: Commission Decision of 5 April 2004 on a Community financial contribution for certain Member States in order to strengthen inspection infrastructures for plant-health checks on plants and plant products coming from third countries (notified under document number C(2004) 1225)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  international trade;  cooperation policy;  EU finance
 Date Published: 2004-04-14

 Avis juridique important|32004D03312004/331/EC: Commission Decision of 5 April 2004 on a Community financial contribution for certain Member States in order to strengthen inspection infrastructures for plant-health checks on plants and plant products coming from third countries (notified under document number C(2004) 1225) Official Journal L 105 , 14/04/2004 P. 0035 - 0038Commission Decisionof 5 April 2004on a Community financial contribution for certain Member States in order to strengthen inspection infrastructures for plant-health checks on plants and plant products coming from third countries(notified under document number C(2004) 1225)(Only the Danish, German, Italian and Dutch texts are authentic)(2004/331/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community(1), as last amended by Commission Directive 2004/31/EC(2), and in particular the sixth subparagraph of Article 13 c (5) thereof.Whereas:(1) Pursuant to Directive 2000/29/EC, a Community financial contribution is to be granted to Member States in order to strengthen inspection infrastructures for plant-health checks on plants and plant products coming from third countries.(2) Denmark, Germany, Italy, the Netherlands and Austria have each established a programme to strengthen their inspection infrastructures for checks on plants and plant products coming from third countries. They have applied for the allocation of a Community financial contribution for those programmes in accordance with Commission Regulation (EC) No 998/2002 of 11 June 2002 establishing detailed rules for the implementation of the provisions relating to the allocation of a Community financial contribution for Member States in order to strengthen inspection infrastructures for plant health checks on plants and plant products coming from third countries(3).(3) The technical information provided for by Denmark, Germany, Italy, the Netherlands and Austria has enabled the Commission to analyse the situation accurately and comprehensively. The Commission has prepared a list of eligible inspection posts strengthening programmes, which give details of the amount of the proposed Community financial contribution to each programme. The information has also been examined by the Standing Committee on Plant Health. Each programme included in the list has been individually approved. The Commission has concluded that the conditions and criteria set out in Directive 2000/29/EC and Regulation (EC) No 998/2002 for the grant of a Community financial contribution have been met.(4) Accordingly, it is appropriate to provide a Community financial contribution to cover the expenditure on those programmes.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS DECISION:Article 1The allocation of a Community financial contribution to cover expenditure to be incurred by Denmark, Germany, Italy, the Netherlands and Austria for their programmes for strengthening inspection posts is hereby approved.Article 21. The total amount of the Community financial contribution referred to in Article 1 shall be EUR 155022.2. The maximum amount of the Community financial contribution for each concerned Member State shall be as follows:(a) EUR 15547: Denmark;(b) EUR 33246: Germany;(c) EUR 51673: Italy;(d) EUR 40480: the Netherlands;(e) EUR 14076: Austria.3. The maximum Community financial contribution for each programme for strengthening inspection posts shall be as set out in the Annex.Article 3The Community financial contribution per programme as set out in the Annex shall only be paid when:(a) evidence of the purchase and/or improvement of the equipment and/or facilities listed in the programme has been given by the Member State concerned to the Commission by appropriate documentation; and(b) a request for payment of the Community financial contribution has been submitted by the Member State concerned to the Commission, in accordance with the rules provided for in Article 3 of Regulation (EC) No 998/2002.Article 4This Decision is addressed to the Kingdom of Denmark, the Federal Republic of Germany, the Kingdom of the Netherlands, the Italian Republic and the Austrian Republic.Done at Brussels, 5 April 2004.For the CommissionDavid ByrneMember of the Commission(1) OJ L 169, 10.7.2000, p. 1.(2) OJ L 85, 23.3.2004, p. 18.(3) OJ L 152, 12.6.2002, p. 19 (Regulation corrected in OJ L 153, 13.6.2002, p. 18).ANNEXPROGRAMMES FOR STRENGTHENING INSPECTION POSTSProgrammes with corresponding Community financial contribution>TABLE>